Citation Nr: 0915061	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-20 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During that hearing, the Veteran 
withdrew his appeal concerning the issue of entitlement to 
service connection for aortic incompetence due to exposure to 
herbicides.  Therefore, that issue is not before the Board.  
38 C.F.R. § 20.204 (2008).  

In November 2006, the Board issued a decision addressing the 
Veteran's claim for service connection for PTSD.  He appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Veteran, through his 
representative, and the Secretary of Veterans' Affairs, 
through VA's General Counsel, (the Parties) filed a Joint 
Motion with the Court, moving the Court to vacate the Board's 
decision and remand the matter to the Board.  The Court 
granted the motion that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Joint Motion, the Parties agreed that further 
assistance to the Veteran is required.  Of note is that 
carrying out the terms of the Joint Motion is not 
discretionary.  Rather the Court has ordered that the 
instructions contained in the Joint Motion be adhered to and 
the Parties have agreed to those instructions.  Those 
instructions must be followed and cannot be compromised.  

In that Joint Motion the Parties agreed that VA must submit 
for possible verification from the Joint Services for Records 
Research Center (JSRRC) three alleged stressors identified by 
the Veteran.  

First, the Veteran's alleged stressor of handling dead 
bodies.  The Parties agreed that the time frame for research 
of this stressor is between May 18, 1970 and October 30, 
1970.  During this time, the Veteran was assigned to the 
235th Aviation Company (or alternatively, the 235th Assault 
Weapons Company or the 235th Aerial Weapons Company) where he 
served as a helicopter mechanic on the flight line at Can Tho 
Army Airfield.  He alleges that he assisted in moving dead 
bodies to the morgue located alongside the flight line.  
Joint Motion at 5.  

Second, the Veteran alleges that his face was smashed against 
a door during an October 1970 mortar attack.  Service 
treatment records document an injury to the Veteran's nose on 
October 30, 1970.  

Third, the Veteran alleges that he was involved in another 
mortar attack between December 25, 1970 and February 25, 
1970.  He was a member of the 235th Aviation Company and was 
sent to an island, presumably Phu Quoc Island.  It was during 
this time and at this location that the alleged mortar attack 
occurred.  

Additionally, in the Joint Motion, the Parties noted that VA 
failed to attempt to obtain unit reports to verify the 
occurrence of combat at the Veteran's duty station on October 
30, 1970.  Therefore, on remand, VA should attempt to obtain 
unit reports and/or morning reports of the 235th Assault 
Weapons Company (or alternatively, the 235th Aerial Weapons 
Company or the 235th Aviation Company), for the period from 
October 15, 1970 to November 15, 1970.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC for any Morning 
Reports of the 235th Aviation Company, (or 
alternatively, the 235th Assault Weapons 
Company or the 235th Aerial Weapons 
Company) from October 15, 1970 to November 
15, 1970, as well as the JSRRC for 
complete records of these units for the 
same period.  All documentation obtained 
pursuant to these inquiries should be 
added to the claims file.  As to any 
records not obtained, obtain a negative 
reply and associate that reply with the 
Veteran's claims file.  

2.  Submit to the JSRRC for verification 
the following alleged stressors:  

(a)  Whether the Veteran was assigned to 
duties handling dead bodies while attached 
to the 235th Aviation Company (or 
alternatively, the 235th Assault Weapons 
Company or 235th Aerial Weapons Company) 
for the period from May 18, 1970 to 
October 30, 1970.  

(b)  Whether a mortar attack occurred at 
the Can Tho Army Airfield between October 
15 1970 and November 15, 1970.  

(c)  Whether a mortar attack occurred at 
Phu Quoc Island between December 25 1970 
and February 25, 1971.  

3.  If, and only if, upon a review of all 
service department evidence and all other 
evidence of record, any alleged stressor 
is verified, schedule the Veteran for a VA 
psychiatric examination.  Provide the 
examiner with the verified stressor 
information and provide the examiner the 
claims file.  The examiner is asked to 
provide findings and render an opinion as 
to whether the Veteran meets the DSM IV 
criteria for a PTSD diagnosis and should 
specifically identify which stressor is 
linked to the PTSD diagnosis.  

4.  Then, readjudicate the issue on 
appeal.  If the determination remains 
adverse to the Veteran, send the Veteran 
and his representative a supplemental 
statement of the case and allow for an 
applicable period to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




